Citation Nr: 0302567	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  01-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a low back disorder.

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to March 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO) which denied the benefit sought 
on appeal.

The Board notes that regardless of the RO's disposition of 
the veteran's claim for service connection for a low back 
disorder, the Board is precluded from considering the 
substantive merits of the claim without first finding that 
new and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, 
although this issue was certified to the Board as entitlement 
to service connection for a low back disorder, the Board 
finds that the issue is more appropriately characterized as 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.  This is significant, because in cases where 
there is a prior final decision, the Board is required to 
determine whether new and material evidence has been 
presented before reopening the claim and adjudicating the 
claim of entitlement to service connection on the merits.  
Id.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2. In a BVA decision, dated February 1996, the Board denied 
entitlement to service connection for a back disorder.

3.  In December 1996, the Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (herein referred to as the 
"Court"), affirmed the Board's February 1996 decision.

4.  The evidence associated with the claims file subsequent 
to the Court's December 1996 decision is new, and so 
significant that it must be considered in order to decide 
fairly the merits of the claim for entitlement to service 
connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The Board's February 1996 decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2002).

2.  The Court's December 1996 decision affirming the Board's 
February 1996 decision denying entitlement to service 
connection for a low back disorder is final.  38 U.S.C.A. 
§§ 7252, 7291, 7292 (West 1991 & Supp. 2002).

3.  The evidence associated with the veteran's claims file 
subsequent to the Court's December 1996 decision is new and 
material, and the veteran's claim of entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5108 (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156(a), 
20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a low back 
disorder, on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant entitlement to service connection.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
reopening his claim and in order to grant entitlement to 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the statement of the case and supplemental 
statement of the case discussed the criteria for reopening a 
claim and for granting service connection, as well as other 
regulations pertaining to his claim.  Similarly, letters to 
the veteran, from the RO, notified the veteran as to what 
kind of information was needed from him, and what he could do 
to help his claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained, as 
well as records from the Social Security Administration.  In 
addition, the veteran was afforded a hearing before the RO 
and a hearing before the undersigned Board Member.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 1991 & Supp. 2002); 38 C.F.R. § 20.1100(a) 
(2002).  When the Board affirms a determination of the RO, 
that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 
(2002).  Once the Board's decision becomes final, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001).  In this case, the veteran filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999), which affirmed the Board's February 
1996 decision.  However, the veteran did not file an appeal 
to the United States Court of Appeals for the Federal 
Circuit.  See 38 U.S.C.A. § 7292.  Therefore, the Board's 
February 1996 decision and the Court's December 1996 
affirmation are final and are not subject to revision on the 
same factual basis.  See 38 U.S.C.A. §§ 5108, 7252, 7291, 
7292; 38 C.F.R. §§ 3.104 (a), 3.156, 20.1100, 20.1104.  
However, if new and material evidence is presented or secured 
with regard to a claim that was disallowed, the Board must 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 
3.156, 20.1105. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  Since 
the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186(1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151(1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The Board observes that the veteran's claim of entitlement to 
service connection for a back disorder was initially 
considered and denied in a February 1994 rating decision, 
which found that there was no evidence that the veteran 
incurred a chronic back disability during service.  The RO 
relied on the veteran's service medical records, VA and 
private treatment records from 1980 to 1993, and a VA 
examination.  The veteran's service medical records showed a 
treatment note of low back pain in February 1957, but were 
otherwise negative for a low back disorder, including on the 
veteran's separation examination.  The VA examination was 
negative for a low back disorder and x-rays of the lumbar 
spine were normal.  The veteran submitted a notice of 
disagreement, a statement of the case was issued, and the 
veteran perfected his appeal.  

In February 1996, the Board confirmed the RO's decision, 
finding that the veteran did not establish a nexus between 
his back disorder, diagnosed at the October 1993 VA 
examination as degenerative disc disease of the lumbosacral 
spine, and his one episode of low back pain during service.  
The Board's decision noted that the veteran's separation 
examination was negative for complaints or findings of a low 
back disorder and that the veteran did not seek treatment for 
his low back until 1981, which demonstrated a lack of 
continuity of symptomatology between his in-service episode 
of low back pain and his current diagnosed back disorder.  
The veteran appealed the Board's decision.

In December 1996, the Court affirmed the Board's February 
1996 decision, determining that there was no competent 
medical evidence linking the veteran's low back disorder and 
his service.  The Court relied on the veteran's VA 
examination, which contained a note that the veteran had 
reported back problems while in service, and the medical 
evidence of record, which did not show a relationship between 
his back disorder and his service.

Additional evidence has been associated with the claims file 
since the Court's December 1996 denial of the veteran's claim 
for service connection.  This evidence includes private 
medical records and VA medical records dated from 1981 
through 2002, as well as lay statements and the veteran's 
testimony at hearings in April 2001 and November 2002.

An April 1981 letter from W. H. Noran, M.D. states that the 
veteran had a seizure disorder, a history of headaches, and a 
history of otitis media.

U.S. Public Health Service records dated May 1981 indicate 
that the veteran was treated for back pain, but that 
examination was normal. 

Private medical records dated 1989 to 1991 show that the 
veteran was treated for complaints of back pain after the 
veteran worked on a truck lifting heavy objects.  X-rays 
revealed degenerative arthritis.

An October 1993 medical record from the White-Wilson Medical 
Center indicates that the veteran complained of low back 
problems, which he stated were from his time in the military.  
The examining provider noted that the veteran did not provide 
any medical records prior to 1988.  Neurological examination 
was nonfocal, muscle strength was proportional to bulk, deep 
tendon reflexes were normal, and there was mildly decreased 
sensation in his feet.  No findings regarding a back disorder 
were noted.  An October 1993 VA x-ray report shows that the 
veteran's lumbosacral spine was essentially normal for the 
veteran's age.  

Private medical records dated 1993 to 1994 from the Holmes 
County Health Department show that the veteran was diagnosed 
with osteochondritis and a lumbosacral sprain.

Records from the Life Management Center, dated in 1994, show 
that the veteran was treated for depression and that he 
complained of having physical problems which kept him from 
working as a cook, including back pain, seizures, and 
headaches. 

A December 1994 private medical record from Bay Neurology 
Group shows that examination of the veteran's spine showed 
normal curvature, that the spinous processes were not tender, 
and that there were no paravertebral muscle spasms.  Straight 
leg raising was negative bilaterally and the sciatic notch 
and joint areas were nontender.  

A Notice of Decision from the Social Security Administration, 
dated May 1995, indicates that the veteran had a poorly 
controlled seizure disorder which rendered the veteran unable 
to work, and thus, totally and permanently disabled.

A December 1995 VA medical record indicates that the veteran 
fell and injured his leg and shoulder due to a seizure, and 
that he complained of chronic low back pain.  The assessment 
was degenerative joint disease of the lumbosacral spine and 
joint pain secondary to falling.

Records from 1995 to 2001 for Bay Neurology Group also show 
treatment for a seizure disorder, alcohol abuse, prostatism, 
psychiatric spells, osteoarthritis of the left knee, and 
signs of peripheral neuropathy.  A December 1999 record noted 
that the veteran did not have any low back pain.  A February 
2000 record shows a diagnosis of low back pain with radicular 
symptoms, with complaints of focal tenderness in the 
lumbosacral area, iliac crests, and bilateral hips upon 
examination. 

A February 2000 radiology report from Doctor's Memorial 
Hospital indicates that an x-ray of the veteran's lumbar 
spine was negative for bony fractures.  The x-ray did show 
small to moderate sized hypertrophic osteophyte formation 
from the lumbar vertebral margins and facet joint arthritis 
in the lower lumbar area.

A February 2000 medical record from M. Obid, M.D. indicates 
that the veteran complained of back pain, with painful range 
of motion upon examination.  Dr. Obid noted that the veteran 
had a seizure recently and would be treated for his back 
pain.  A March 2000 treatment note shows complaints of back 
pain.  June and July 2000 notes show treatment for back pain, 
chronic obstructive pulmonary disease, and seizure.

An April 2000 CT scan of the lumbar spine at Doctor's 
Memorial Hospital revealed hypertrophic spur formation from 
the superior end plate of L4 vertebral body and facet joint 
arthropathy in the mid- to lower lumbar area along with mild 
osteoporosis, without herniated nucleus pulposus.

A May 2000 VA medical record shows that the veteran reported 
back pain, weakness in his lower back and legs, and 
difficulty with walking, bending, and stooping.  The 
diagnosis was chronic low back pain.  A June 2000 VA medical 
record indicates that the veteran had low back pain without 
radiation/paresthesia.

A February 2001 VA medical record indicates that the veteran 
reported that he fell on a ship while in service in 1957.  He 
also stated that his back did not hurt all of the time, and 
that he had not noticed any precipitating factors.  The 
assessment was chronic back pain, late latent syphilis, and 
seizures.   A March 2001 VA medical record shows assessments 
of latent late syphilis, chronic low back pain, 
hypercholesterolemia, compulsive tic, anxiety state, and 
alcohol dependence. 

In April 2001, the veteran was afforded a hearing before the 
RO, at which he testified that he injured his lower back 
while aboard the USS Pursuit in 1957 when he fell off a 
ladder while working on "the gas."  He further testified 
that he was "put" in "Sick Bay" for it, but that he did 
not have any back problems during the rest of his service.  
He also stated that he had back pain "on and off" after 
service, but that his back began to bother him when he had 
seizures. 

An August 2001 medical record from Parkway Chiropractic 
indicates that the veteran requested care "for a condition 
resulting from an industrial accident [in] . . . October 1957 
in which injuries to the low back were sustained."  He 
reported that he fell down a ladder while aboard ship in the 
military.  Following an examination, which showed tenderness 
to palpation at L5 and sacrum segmental levels, the veteran 
was diagnosed with lumbalgia and muscle spasm.

A November 2001 letter from M. Yunus, M.D. indicates that the 
veteran is receiving care for hydrocele, low back pain, grand 
mal seizures, prostatic hypertrophy, and diabetes.  Dr. Yunus 
reiterated the findings of the veteran's April 2000 CT scan 
of the lumbar spine. 

A November 2001 letter from I. U. Qureshi, M.D. states that 
the veteran was hospitalized for seizures and pneumonitis, 
and had been diagnosed with grand mal seizure, prostate 
hypertrophy, and back pain due to facet joint arthropathy of 
the lumbar spine.  

A buddy statement received by the RO in December 2001 
indicates that the veteran had continuous health problems, 
including back problems, for the 25 years that he knew the 
veteran.  

A February 2002 letter from J. C. Beiswanger, M.D. states 
that the veteran was receiving treatment for metastatic 
prostate cancer, for which he received radiation therapy in 
1995, and that the veteran was currently on Androgen oblation 
therapy and Lupron.  In addition, Dr. Beiswanger noted that 
the veteran was "asymptomatic from his prostate cancer 
although he does complain of chronic back pain."

A July 2002 buddy statement states that he knew the veteran 
for 15 years and that he had low back problems during that 
time.

A July 2002 letter from Dr. Yunus indicates that the veteran 
had "chronic lower back pain due to an injury in 1957."  
Dr. Yunus again reiterated the results of an April 2000 CT 
scan of the lumbar spine and indicated that the veteran had 
been diagnosed with low back pain, grand mal seizures, 
prostate hypertrophy, and diabetes.

The veteran testified before the undersigned Board Member in 
November 2002.  According to the transcript, the veteran 
testified that he hurt his back when he fell while going down 
a ladder to get supplies while working as a cook aboard ship 
during his service.  He stated that he only fell a few feet, 
but that he went to sick bay at that time, where he was x-
rayed and given pills for the pain.  He further stated that 
he was able to go back to his regular duties afterwards.  He 
also testified that his back had bothered him since his 
service and that his treating providers had diagnosed him 
with facet joint arthropathy of the lumbar spine.  The 
veteran also stated that he had been a cook since he got out 
of service, but that he received Social Security for his 
seizure disorder since 1995.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
low back disorder.   Although most of the medical evidence 
submitted by the veteran was already of record or consisted 
of recent treatment notes, and thus, cumulative and 
redundant, the veteran has submitted evidence that is both 
new and material.  This evidence not only supports the 
veteran's contention that he currently has a back disorder, 
but also indicated an etiology of the veteran's back 
disorder.  While the veteran's service medical records are 
negative for a low back injury or a chronic back disorder and 
post-service medical records do not show treatment for low 
back pain and degenerative disc disease until 1981, 
statements from Parkway Chiropractic and Dr. Yunus suggest 
that the veteran incurred an injury to the low back during 
his service.  Specifically, Dr. Yunus's July 2002 letter 
indicated that the veteran's chronic low back pain was 
related to his service.  The Board finds that this evidence 
is neither cumulative nor redundant, and that it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the Board finds that the veteran 
submitted new and material evidence, and that his claim must 
be reopened.

Having reopened the veteran's claim for service connection of 
a low back disorder, the Board has determined that additional 
development, as set forth in the Introduction above, is 
necessary.  As such, prior to issuing a decision on the 
merits of the veteran's reopened claim for service connection 
for a low back disorder, the Board will develop additional 
medical evidence.  When the development is completed, the 
Board will provide notice of the development, permit the 
veteran to respond, and then prepare a separate decision 
addressing the issue of service connection for a low back 
disorder on the merits. 


ORDER

New and material evidence has been submitted, which is 
sufficient to reopen the claim of service connection for a 
low back disorder, and to this extent, the appeal is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

